Citation Nr: 0112313	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-17 937 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial compensable evaluation from 
June 10, 1971 to October 25, 1998, and in excess of 10 
percent on and after October 26, 1998 for post operative left 
varicocele.

2.  Entitlement to service connection for a left inguinal 
hernia, a psychiatric, and degenerative joint disease (DJD) 
and degenerative disc disease (DDD) of the lumbar spine 
(claimed as back).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel
INTRODUCTION

The veteran had active military service from November 1967 to 
May 1970.

The current appeal arose from an October 1971 rating decision 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania and a September 1999 rating 
decision by the VARO in Phoenix, Arizona.  In pertinent part, 
in October 1971, the RO granted service connection for post 
operative left varicocele and assigned a non-compensable 
evaluation from June 10, 1971.  Service connection for post 
operative left herniorrhaphy and a psychiatric disorder were 
denied.  The veteran was notified of the decision October 20, 
1971.

The veteran filed a timely notice of disagreement (NOD) with 
the RO's determinations of a non-compensable evaluation for 
post operative left varicocele and service connection for 
post operative left herniorrhaphy and a psychiatric disorder, 
which was received by the RO October 19, 1972, within the one 
year period following the October 20, 1971 notification.  The 
Board of Veterans' Appeals (Board) notes that the October 
1971 rating decision has not become final.  The Board has 
accordingly recharacterized the foregoing issues as reported 
on the title page.

In September 1999 Phoenix, Arizona RO, in pertinent part, 
denied service connection for DJD and DDD of the lumbar spine 
(claimed as back) on the basis that the claim was not well 
grounded.  In addition, the RO increased the evaluation for 
post operative left varicocele to 10 percent effective 
October 26, 1998 and denied service connection for a chronic 
condition resulting from exposure to Agent Orange and 
diverticulosis (claimed as exposure to degaussing coils). 

The veteran filed a timely notice of disagreement in November 
1999, in pertinent part, with the disability evaluation of 10 
percent for post operative left varicocele and with the 
determination to deny service connection for DJD and DDD of 
the lumbar spine.  The veteran withdrew his claim for service 
connection for a chronic condition resulting from exposure to 
AO by letter received by the RO in April 2000.  
In addition, in June 2000 the RO denied the veteran's claim 
for service connection for PTSD.  In July 2000 the veteran 
included a statement in the VA Form-9 he submitted which the 
Board construes as notice of disagreement with the RO's 
denial of service connection for PTSD.  This matter is 
further addressed below.

Moreover, the Board finds that the VA Form-9 submitted by the 
veteran along with correspondence submitted by his 
representative, in the aggregate constitutes a substantive 
appeal of the issues as reported on the title page.

The case has been forwarded to the Board for appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by The United States Court of Appeals for Veteran 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of entitlement and not yet final as of this 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Because of the change in the law brought about by the VCAA of 
2000, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See VCAA of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  

In this particular case, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See VCAA of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107); Bernard v. Brown. 4 Vet. App. 384 (1993).

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  The Secretary shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.

The Secretary may decide a claim without providing assistance 
under this subsection when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement.  Id.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

In the veteran's case at hand, the Board is not satisfied 
that all facts have been properly developed, and that further 
assistance is required in order to satisfy the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

In that regard, the Board's review of the claims file 
discloses that the veteran currently receives Social Security 
Administration (SSA) benefits due to arthritis and mental 
illness.  In addition, the record indicates that the veteran 
was previously engaged in VA vocational rehabilitation 
program.  However, there are no records from SSA or those 
concerning VA vocational rehabilitation, contained in the 
claims file.  Such records should be obtained.  In addition, 
in the VA Form-9 submitted by the veteran, he stated that he 
has obtained the name of the nurse who may have preserved his 
medical records from the early 1970's.

Moreover, with regard to his claim for an increased 
evaluation for post operative left varicocele, the veteran 
underwent VA examination in April 1999.  The  examination was 
conducted without review of the veteran's claims file.  The 
fact that the VA examination was conducted without access to 
the veteran's claims file renders the subject examination 
inadequate for rating purposes.  See e.g., 38 C.F.R. § 4.1 
(2000) ("It is ...essential both in the examination and in 
the evaluation of the disability, that each disability be 
viewed in relation to its history").  See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) ("[F]ulfillment of 
the statutory duty to assist...includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one." (emphasis added)).  Accordingly, further 
development is warranted.

As the Board noted earlier, the veteran submitted a notice of 
disagreement with the RO's June 2000 denial of entitlement to 
service connection for PTSD.  Where there has been an initial 
RO adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a Statement of the 
Case (SOC), and the RO's failure to issue a SOC is a 
procedural defect requiring remand.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995); Malincon v. West, 12 Vet. App. 238 (1999).

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claims under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(2000); the Board is deferring adjudication of his claims 
pending a remand of the case to the RO for further 
development as follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment of all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment of a left inguinal 
hernia, left varicocele, psychiatric 
disorder, and back disorder.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports, as indicated by the veteran.

The RO should make further inquiry to the 
veteran regarding the nurse he alleges 
may have preserved his medical records 
from the early 1970's.

All information which is not duplicative 
of evidence already of record should be 
associated with the claims file.

2.  The RO should issue a SOC in response 
to the notice of disagreement with the 
denial of entitlement to service 
connection for PTSD.  The veteran should 
be notified of the need to file a 
substantive appeal if he desires 
appellate review of this claim.

3.  The RO should obtain from the SSA the 
records pertinent to the veteran's claim 
as well as the records relied upon 
concerning such claim.  The veteran's 
vocational rehabilitation files, 
including all counseling records should 
be associated with the claims folder for 
the duration of the appeal. 

4.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  VCAA of 2000, Pub. L. No. 
104-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

5.  The RO should schedule VA medical 
examinations of the veteran for his 
service-connected disability and other 
claimed disorders, including examination 
by an orthopedic surgeon, urologist, 
psychiatrist or other available medical 
specialist(s) including on a fee basis if 
necessary for the purpose of ascertaining 
the current severity of his service-
connected post operative left varicocele, 
and current severity and etiology of any 
left inguinal hernia, psychiatric 
disorder(s) and back disorder(s) which 
may be present.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by each examiner prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examinations.  Any further indicated 
special studies should be conducted.  Any 
opinions expressed by the examiners must 
be accompanied by a complete rationale.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  The RO 
is advised that where the remand orders 
of the Board or Court are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
an increased evaluation for post 
operative left varicocele and service 
connection for left inguinal hernia, 
psychiatric disorder and DJD and DDD of 
the lumbar spine.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for a scheduled 
VA examination(s) may adversely affect the outcome of his 
claims for service connection.  Moreover, the governing 
regulation provides that failure to report without good cause 
for an examination specifically in conjunction with a claim 
for an increased rating will result in the denial of the 
claim.  38 C.F.R. § 3.655 (2000); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

